UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 17-6016


JOHNNY RAY CHAPMAN,

                 Petitioner - Appellant,

            v.

C. ALLEN,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.       Roderick C. Young,
Magistrate Judge. (3:15-cv-00783-RCY)


Submitted:    March 30, 2017                   Decided:   April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Johnny Ray Chapman, Appellant Pro Se.        Virginia Bidwell Theisen,
Senior Assistant Attorney General,           Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johnny Ray Chapman seeks to appeal the magistrate judge’s

order *      dismissing         as   untimely       his    28   U.S.C.       § 2254    (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate        of    appealability.         28    U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue       absent     “a       substantial     showing         of    the     denial   of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating          that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El    v.     Cockrell,       537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Chapman has not made the requisite showing.                                 Accordingly, we

deny a certificate of appealability, deny leave to proceed in



       *
       The parties consented to the jurisdiction of a federal
magistrate judge pursuant to 28 U.S.C. § 636(c) (2012).



                                                2
forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3